FILED
                             NOT FOR PUBLICATION                            JUL 31 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TIGRAN HOVHANNISYAN,                             No. 11-71404

               Petitioner,                       Agency No. A095-308-867

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Tigran Hovhannisyan, a native and citizen of Armenia, petitions for review

of the Board of Immigration Appeals’ (“BIA”) April 29, 2011 order reaffirming its

July 22, 2004 order dismissing Hovhannisyan’s appeal from an immigration

judge’s decision denying his application for asylum and withholding of removal.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence the agency’s decision that a petitioner has not established eligibility for

asylum or withholding of removal. Hu v. Holder, 652 F.3d 1011, 1016 (9th Cir.

2011). We deny in part and dismiss in part the petition for review.

      Substantial evidence supports the BIA’s finding that Hovhannisyan failed to

establish the harm he suffered or fears is on account of a protected ground. See

INS v. Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992) (noting that, to reverse a BIA

decision under the substantial evidence standard of review, “we must find that the

evidence not only supports . . . but compels” a contrary conclusion) (emphasis in

original). Contrary to his contention, the evidence does not compel the conclusion

that Hovhannisyan’s actions “were directed toward a governing institution, . . .

[and not] only against individuals whose corruption was aberrational.” Grava v.

INS, 205 F.3d 1177, 1181 (9th Cir. 2000); cf. Baghdasaryan v. Holder, 592 F.3d
1018, 1024 (9th Cir. 2010) (petitioner exposed systemic government corruption).

Accordingly, Hovhannisyan’s asylum and withholding of removal claims fail. See

Ochoa v. Gonzales, 406 F.3d 1166, 1172 (9th Cir. 2005).

      We lack jurisdiction to review Hovhannisyan’s humanitarian asylum claim,

because he did not raise this claim to the BIA. See Barron v. Ashcroft, 358 F.3d
674, 678 (9th Cir. 2004).


                                           2                                    11-71404
      We also lack jurisdiction to review the agency’s denial of CAT relief,

because the petition for review is not timely as to that order. See 8 U.S.C.

§ 1252(b)(1); Singh v. INS, 315 F.3d 1186, 1188 (9th Cir. 2003). Finally, we lack

jurisdiction to review Hovhannisyan’s contention that the agency violated his due

process rights by denying his CAT claim and his subsequent motion to reopen.

See id.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    11-71404